NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                United States Court of Appeals
                                           For the Seventh Circuit
                                           Chicago, Illinois 60604

                                           Argued October 6, 2010
                                           Decided March 7, 2011

                                                     Before

                                FRANK H. EASTERBROOK, Chief Judge

                                  DIANE P. WOOD, Circuit Judge

                                             TERENCE T. EVANS, Circuit Judge



No. 10‐1760

YIN GUAN LIN,                                                   Petition for Review of an Order of the
                                       Petitioner,              Board of Immigration Appeals

        v.                                                      No. A097‐329‐858

ERIC H. HOLDER, JR., Attorney General
of the United States,
                           Respondent.



                                                   O R D E R

       Yin Guan Lin, a native of Fujian province, China, petitions for review of an order of
the Board of Immigration Appeals upholding the denial of his application for asylum. He
contends that he faces likely persecution from his father’s creditors if he is returned to
China. An immigration judge denied Lin’s application on the grounds that Lin lacked
credible evidence of persecution and, furthermore, could not trace the alleged persecution
to any cognizable ground for asylum. We conclude that the record supports these rulings
and thus deny the petition for review. 
No. 10-1760                                                                            Page 2

                                              I

        Lin arrived at Chicago’s O’Hare International Airport without proper entry
documents. There, after telling an immigration official that he feared returning to China, he
was referred to an asylum officer for a credible‐fear interview. At the interview, which was
conducted in Fukienese with help from a translator, he spoke of an unpaid debt to a local
government official named Sun Chen, whom he feared would harm him if he returned
home. The asylum officer probed Lin for additional reasons he might fear returning, but Lin
said only that  he feared the legal consequences of leaving China without permission. 
According to his statements in the interview, his family was not politically active, and
neither he nor any member of his family had been threatened, harmed, or detained by
officials in China.  

        The Department of Homeland Security charged Lin with removability, and he
requested asylum, see 8 U.S.C. § 1158, as well as other forms of relief not relevant to this
petition. A year later Lin appeared before an immigration judge, admitted removability,
and filed a new application for asylum. This time his story was different. Lin, the son of two
dairy farmers, testified that his father had borrowed money from the local government and
invested the capital in the family farm. When the farm failed and his father defaulted on the
loan, debt collectors came looking for money. Lin described the ensuing run‐ins with the
collectors as traumatizing and violent, enough to cause his father to flee. In his father’s
absence, the collectors targeted Lin. Lin refused to disclose his father’s whereabouts, and so
officials from the Public Security Bureau detained him. Lin said that he remained in a
detention facility for two months and was beaten on several occasions. Thanks to the
“carelessness” of his captors, however, he managed to escape.  He left China with the help
of professional smugglers, known as “snakeheads,” and entered the United States. At this
point, Lin is supporting his claim for asylum solely on the ground that he has been
persecuted because of his membership in a particular social group, namely, family members
of known debtors. 

       The IJ pressed Lin on some of the finer points of his story, but he was not able to
furnish many specifics. He could not identify where his father was, nor why his story had
changed between his airport interview and his removal hearing. In addition to his
testimony, Lin offered several documents to corroborate his claim that he was persecuted in
China. He submitted a business license issued by the local government for a dairy farm and
a payment demand from a local credit cooperative. He also introduced a letter, purportedly
from his father, confirming the thrust of his story. This letter, however, attributed Lin’s
detention to an altercation with local officials that Lin had never mentioned. Lin also
submitted a “detention certificate” reflecting the local Public Security Bureau’s plan to
detain him in 2003 for refusing to repay a loan.
No. 10-1760                                                                                 Page 3

        The IJ found Lin’s account of his last months in China unworthy of belief for several
reasons. First, Lin gave two materially different accounts of his family’s indebtedness. At
his airport interview, Lin said that he had borrowed the money and denied having been
detained or harmed while in China. But in his written application for asylum and again in
his removal hearing, he said that it was his father who had incurred the debt and that his
father’s delinquency was the reason for his detention. The IJ dismissed Lin’s attempt to
explain the discrepancy as “nonsensical.” Second, the IJ was troubled that Lin knew so little
about his father’s whereabouts, in light of the fact that Lin had just spoken with him by
phone. The IJ also found “particularly confusing” Lin’s fear of return, given his father’s
ability to relocate himself without trouble. Third, the IJ noted Lin’s “exceptionally vague
and confusing” testimony about his escape from custody.  

        The IJ also assigned little weight to Lin’s documentary evidence, because she had no
information about its authenticity or reliability. As for the purported letter from Lin’s father,
Lin could not explain why the letter contradicted his testimony that he was detained as a
means of locating his father. According to the letter, it was not until Lin made a disparaging
remark about capitalism that he became “the focus of the case.”  Moreover, the letter was
not attached to an envelope, and so the record contained no objective proof of the letter’s
source. 

        The IJ also found that even if Lin’s testimony was credited, it was still not enough to
establish past persecution or a well‐founded fear of future persecution. Lin was “very vague
and unspecific” in describing the beating he received during his detention. And even if Lin
could show persecution, the IJ continued, Lin had not demonstrated that the persecution
was based on a statutorily protected ground. The IJ explained that family ties could be a
basis for asylum only when there was a “protected ground tying the family membership to
the basis for fear of persecution.”  Owing money, the IJ observed, was not a protected
ground, and so Lin could not rely on his father’s status as a debtor as the basis for group
membership. The BIA adopted and affirmed the IJ’s opinion, and so this court reviews the
decision of the IJ as supplemented by the BIA. See Irasoc v. Mukasey, 522 F.3d 727, 729 (7th
Cir. 2008). We review credibility determinations with deference under the familiar
“substantial evidence” standard, reversing only if the evidence compels a contrary
conclusion. See Krishnapillai v. Holder, 563 F.3d 606, 615 (7th Cir. 2009). 




                                                II

        Lin argues in his petition that the IJ failed to provide a cogent basis for the credibility
ruling. But, shifting ground a bit, he urges that the IJ’s underlying error was her failure to
consider his testimony in light of “country conditions”— the current economic and political
No. 10-1760                                                                                 Page 4

circumstances in China. Had she done so, Lin says, she would have found his testimony
believable.

       The IJ did not err in her treatment of country conditions. Lin is correct that country
conditions may inform the judge’s assessment of credibility, see 8 U.S.C. § 1158(b)(1)(B)(iii); 
Musollari v. Mukasey, 545 F.3d 505, 509 (7th Cir. 2008), but he is wrong to suggest that
country conditions must factor into every credibility analysis. The IJ had no need to rely on
the subtle influence of country conditions when Lin’s case was marred by such glaring
inconsistencies. Lin gave two materially different accounts regarding his reasons for seeking
asylum. No background facts about China were going to resolve those damaging
discrepancies, which were enough by themselves to constitute substantial evidence
supporting the IJ’s conclusion. See Xiao v. Mukasey, 547 F.3d 712, 717 (7th Cir. 2008) (single
material discrepancy between airport interview and removal hearing sufficient to support
adverse credibility ruling); Chatta v. Mukasey, 523 F.3d 748, 752 (7th Cir. 2008) (material
inconsistencies between airport interview and later testimony sufficient to support adverse
credibility ruling); Balogun v. Ashcroft, 374 F.3d 492, 501 (7th Cir. 2004).

        For the first time on appeal, Lin criticizes the IJ for buttressing the adverse credibility
finding with information from his credible‐fear interview at the airport. He contends that
the IJ should have overlooked these statements, which he says he made out of fear of
repercussions from Chinese authorities were they to learn about his assertions of past
persecution. He also says that he was unfamiliar with America’s judicial process and thus
was unaware of the legal consequences that would attach to these statements. Because Lin
failed to raise this argument before either the IJ or the BIA, this court may not consider it
here. See Ghani v. Holder, 557 F.3d 836, 839 (7th Cir. 2009). We note as well that we see
nothing in the record that suggests that the IJ should have disregarded this evidence. See
Jamal‐Daoud v. Gonzales, 403 F.3d 918, 923 (7th Cir. 2005) (listing factors); Balogun, 374 F.3d at
505.

        Lin also attacks the IJ’s decision on a number of other grounds. We touch on only
those arguments that merit brief attention. First, Lin complains that the IJ should have given
greater weight to his documentary evidence, including the letter from his father.  But the IJ
was justified in refusing to assign weight to that letter. Corroboration is required when an
applicant’s testimony cannot be accepted at face value. Balogun, 374 F.3d at 502. The IJ
reasonably concluded that the letter did not corroborate Lin’s story: the letter asserts that
Lin’s detention arose from an altercation between him and local authorities, contradicting
Lin’s testimony that he was detained solely on suspicion that he knew of his father’s
whereabouts.   
  
        Next, Lin contends that the IJ wrongly refused to consider the detention certificate on
the ground that it was not authenticated.  The IJ correctly observed that the document had
No. 10-1760                                                                                Page 5

not been certified in accordance with immigration regulations. See 8 C.F.R. § 1287.6. And
while failure to authenticate is not by itself reason to reject an otherwise relevant document,
Shtaro v. Gonzalez, 435 F.3d 711, 717 (7th Cir. 2006), the IJ did not rely exclusively on that
ground. The document failed to overcome the material discrepancies in Lin’s testimony. See
Song Wang v. Keisler, 505 F.3d 615, 622 (7th Cir. 2007) (adverse credibility finding proper
where documentary evidence failed to resolve inconsistencies). It does not prove that Lin
was detained; it reflects only that authorities had planned to detain him. Nor does the
document reconcile the discrepancies at the heart of the credibility ruling (was it Lin or his
father who took out the loan? was Lin really detained in China before he arrived in the
United States?). 

        Finally, Lin argues that the IJ erred in concluding that he did not establish
membership in a particular social group. Relying on Lwin v. INS, 144 F.3d 505, 512 (7th Cir.
1998), he defines his social group as family members of known Chinese debtors who fear
punishment from creditors for outstanding debt. But this alleged group does not satisfy the
criteria under the statute. To qualify for social‐group membership, an applicant must
establish that he belongs to a group whose common characteristic “cannot change, or
should not be required to change because it is fundamental to their individual identities or
consciences.”  See Benitez Ramos v. Holder, 589 F.3d 426, 428 (7th Cir. 2009) (internal citation
omitted). It is true that the family unit can constitute a social group, see Hassan v. Holder, 571
F.3d 631, 641‐42 (7th Cir. 2009); Mema v. Gonzales, 474 F.3d 412, 416‐17 (7th Cir. 2007), but
Lin has not demonstrated that his family ties motivated the alleged persecution. Rather, the
record shows that creditors, supported by local officials, detained Lin as a means of tracking
down his father. Any harm that Lin faced arose from a personal dispute between his father
and his father’s creditors. Debtors who fear creditors do not qualify for social‐group
membership. See Gatimi v. Holder, 578 F.3d 611, 616 (7th Cir. 2009); Jan v. Holder, 576 F.3d
455, 458‐59 (7th Cir. 2009); Cruz‐Funez v. Gonzales, 406 F.3d 1187, 1191‐92 (10th Cir. 2005).

       The petition for review is DENIED.